NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12424

                 COMMONWEALTH   vs.   MIGUEL RIVERA.



            Essex.     January 11, 2019. - May 14, 2019.

   Present:    Gants, C.J., Lenk, Gaziano, Cypher, & Kafker, JJ.


Homicide. Evidence, Admissions and confessions, Voluntariness
     of statement, Hearsay, Spontaneous utterance, Intent.
     Constitutional Law, Admissions and confessions,
     Voluntariness of statement. Practice, Criminal, Capital
     case, Motion to suppress, Admissions and confessions,
     Voluntariness of statement, Hearsay, Argument by
     prosecutor. Intent.



     Indictment found and returned in the Superior Court
Department on February 18, 2015.

     A pretrial motion to suppress evidence was heard by James
F. Lang, J., and the case was tried before Richard E. Welch,
III, J.


     Elizabeth Caddick for the defendant.
     Kenneth E. Steinfield, Assistant District Attorney, for the
Commonwealth.


    LENK, J.    On the evening of February 15, 2015, Omar Mendez

confirmed his intention to end a long-term relationship with the

defendant, and began packing his bags to leave.    Following a
                                                                     2


heated argument between the two men, the defendant stabbed

Mendez to death in the bedroom of their apartment, before

attempting to end his own life.     The defendant argued at trial

that he should be convicted of voluntary manslaughter due to

mitigating circumstances, such as heat of passion.     A Superior

Court jury, however, returned a verdict of murder in the first

degree on theories of deliberate premeditation and extreme

atrocity or cruelty.    In this direct appeal, he argues that the

statements he made to police while in the hospital should have

been suppressed, given his compromised medical and emotional

state at the time.     The defendant also maintains that the court

should reduce the verdict to murder in the second degree,

pursuant to G. L. c. 278, § 33E, in light of certain evidentiary

issues, prosecutorial error in closing, and the spontaneity of

the stabbing, and because the evidence of premeditation at trial

was so tainted that it created a substantial likelihood of a

miscarriage of justice.     We discern no error warranting a new

trial and no reason to exercise our extraordinary authority to

afford relief under G. L. c. 278, § 33E.     We accordingly affirm

the conviction.

    1.   Background.     The jury could have found the following.

The defendant and the victim had been in a romantic relationship

for approximately twenty-two years.     They lived together in a

one-bedroom apartment in Lawrence.     In February of 2015,
                                                                      3


however, the relationship between the two men had become

strained, and the victim had been considering ending their

relationship.

     The victim's niece, Bianca Mendez,1 and her mother, Maria

Valentin, maintained a close relationship with both the victim

and the defendant.   One day in early February, the defendant

telephoned Valentin while she was at work.     He asked whether she

had seen a post on social media by the victim in which he had

described breaking up with the defendant.    Valentin had not.

The defendant then asked her whether she would be willing to

speak with the victim in an attempt to convince him to change

his mind about ending his relationship with the defendant.

Valentin agreed to do so.

     Shortly thereafter, the defendant and the victim went to

Valentin's house in Pennsylvania for a weekend visit; they,

along with Bianca, were to attend a baby shower for another

relative in New York the following day.     During the course of

the trip, there was significant tension between the defendant

and the victim.   At one point, the defendant asked Valentin

whether she had had a chance to speak with the victim about his

decision to end his relationship with the defendant.    She told

the defendant that she had tried, but to no avail; the victim


     1 Because the victim and Bianca Mendez share the same
surname, we refer to Bianca by her first name.
                                                                    4


apparently had "made up his mind about moving on."    The

defendant also asked Bianca whether she would attempt to speak

to the victim on his behalf, but she replied that she did not

want to get involved.

     The following week, Valentin and Bianca, along with

Bianca's one year old daughter, drove to Lawrence to visit the

victim and the defendant at their apartment for a long weekend.

The group went out to eat, went to a mall, and socialized

together for several days.    Bianca and Valentin, however, again

felt some discomfort due to evident tension between the victim

and the defendant.

     During the course of the visit, the defendant told Valentin

that he was upset because the victim had obtained a new cellular

telephone plan at the mall, to replace the plan that he and the

defendant had shared.    The victim told Valentin that he was

waiting for the defendant to receive government benefits2 before

the two of them decided who would move out of their shared

apartment.

     On February 15, 2015, at approximately 4:30 P.M., the

victim, Valentin, and Bianca were watching a movie in the living

room; the defendant was alone in the bedroom.    The victim told

Bianca that he was pursuing a new relationship with someone he




     2   The defendant was disabled.
                                                                        5


had met on a social media site; he also showed her a photograph

of flowers that he had sent the man for Valentine's Day.

     During the movie, the victim received a telephone call.        He

left the apartment through the rear kitchen door, which opened

onto a stairwell; the victim then continued the conversation on

the basement stairs.   The defendant, who had overheard the

victim speaking on the telephone, emerged from the bedroom.        He

asked Bianca and Valentin if the victim was "on the phone

again," and whether he was speaking to "that motherfucker."

They told him that they did not know who had called the victim.

The defendant then followed the victim to the basement stairs.

     After a few minutes, the defendant and the victim returned

upstairs, shouting at one another.3   The victim said that he did

not want to argue in front of his family, and retreated into the

bedroom to charge his telephone; the defendant followed.      At

some point while the two were in the bedroom, the victim began

packing a suitcase.




     3 The defendant believed that the victim had been speaking
with his new boyfriend, and asked why the victim was hurting him
in that way. Bianca used her own cellular telephone to make a
brief recording of the argument and sent it to her daughter's
father, with whom she had been exchanging text messages, to
demonstrate why she had been feeling uncomfortable during the
trip. The recording captured a conversation between the
defendant and the victim that alleged infidelity. It also
recorded Valentin's statement that she, Bianca, and the baby
would be leaving.
                                                                    6


     As the defendant and the victim were arguing in the

bedroom, Bianca and Valentin decided that they should leave, and

they began to gather their belongings.   The defendant walked

past them and into the kitchen, where he remained for

approximately ninety seconds.   He retrieved a knife from the

kitchen sink, returned to the bedroom, and closed the door

behind him.   Bianca and Valentin did not see that the defendant

was carrying a large butcher's knife as he walked past them.4

     Seconds later, the women heard the victim yelling

Valentin's name and pleading for the defendant to "stop."

Valentin opened the bedroom door and saw the defendant on top of

the victim.   The defendant said, "I told you I was going to kill

you," as he repeatedly stabbed the victim.5   Valentin jumped on

the defendant's back in an effort to stop him, and she pleaded

with him as well.   The defendant pushed Valentin off of him, and

she fell to the floor.   She yelled at Bianca to call 911 and to



     4 Bianca and Valentin later identified the knife as one they
had used earlier in the day to cut a piece of cake and had left
in the kitchen sink.
     5 The precise words the defendant used were contested at
trial, and are a primary component of the defendant's appeal;
Valentin was impeached by the absence of similar statements in
her grand jury testimony and in one of her statements to police.
In his challenge to the credibility of Valentin's later report
that the defendant spoke those words, the defendant also points
out that Valentin's statement to a second police officer, which
also did not contain any report of the defendant having made a
statement similar to the one contested at trial, was not
introduced at trial.
                                                                   7


get out of the apartment with the baby.6   Valentin then backed

out of the bedroom and, along with Bianca and the baby, fled up

the back stairs to a neighboring apartment, where they waited

for police.

     A responding officer arrived within minutes of the 911

call, and another officer joined him shortly thereafter.    They

entered the apartment and found the victim lying face down in a

pool of blood.   He had suffered thirteen stab wounds:   one to

the head, six to the chest, and six to his arms, forearms, and

hands.7   The defendant was lying next to the victim, and appeared

to have life-threatening injuries as well, which officers later

learned had been self-inflicted; the defendant had multiple stab

wounds in the chest and had sliced open his wrist.    A large

knife was lying on the floor nearby.   The officers secured the

knife and handcuffed the defendant; they then began

administering first aid until paramedics could reach the scene.




     6 Valentin ultimately spoke with the 911 operator, as Bianca
had lost her voice due to an illness and was unable to convey
the details of the emergency over the telephone.

     7 The medical examiner testified that five of the wounds
were "stab" wounds, which are deeper than they are wide; eight
others were "incise" wounds, which are longer cuts on the
surface than they are deep. The wound to the head and three of
the chest wounds were stab wounds. One of the chest wounds
pierced the victim's lung and severed his aorta. The medical
examiner opined that the victim would have died within minutes,
and that it would have been difficult to breathe as his lungs
filled with blood.
                                                                   8


     When paramedics arrived, they promptly determined that any

attempts to revive the victim would be futile, and focused their

efforts on the defendant.   After providing emergency treatment

at the scene, they transported the defendant by ambulance to a

hospital.   In the ambulance, the defendant was conscious and

responsive to questions from one of the paramedics, who was

assessing what had happened.   The defendant told the paramedic

that he and the victim had been in a relationship for twenty-two

years, and that the defendant had stabbed the victim because he

had broken up with the defendant.

     After arriving at one hospital, the defendant was then

transported to another hospital by ambulance.   One of the

investigating officers rode in the ambulance with the defendant,

while another followed the ambulance to the hospital.   The

officers provided the defendant with Miranda warnings twice

during this period:   once in the ambulance, and again while at

the hospital.8   After waiving the Miranda rights, the defendant

agreed to speak with the two officers.9   He told them that he had


     8 The officer who accompanied the defendant in the ambulance
provided the defendant with Miranda warnings, but did not
attempt to question him. Police reiterated the warnings later
that evening, at the hospital.

     9 The motion judge determined that the defendant was unable
to sign a waiver form at the hospital due to the intravenous
lines in his arms and bandages on his wrist. The judge found
that the tone of the questioning was "conversational, low-key,
respectful, and even, for the most part, sympathetic."
                                                                    9


become emotional when he heard the victim speaking to his new

boyfriend on the telephone; he then took a knife from the

kitchen and tried to reason with the victim, but ultimately

"lost it" and "blacked out."10   The defendant also explained to

the officers that he suffered from depression and anxiety, took

medication for those conditions, and felt unsafe whenever the

victim was not with him.    The defendant did not remember how

many times he had stabbed the victim, but recalled that he tried

to end his own life afterward.

     At trial, the theory of defense was that the defendant had

become enraged in a heat of passion following the victim's

telephone call and subsequent decision to pack his bags and

leave.    The defendant requested that the jury convict him of

voluntary manslaughter because the Commonwealth had not proved,

beyond a reasonable doubt, the absence of mitigating factors,

such as reasonable provocation or heat of passion.    The jury,

however, returned a verdict of guilty of murder in the first

degree on theories of deliberate premeditation and extreme

cruelty or atrocity.

     2.   Discussion.   In this appeal, the defendant argues that

a new trial is warranted because he did not knowingly and

voluntarily waive his Miranda rights or make a voluntary


     10Deoxyribonucleic acid testing of the knife matched the
defendant's profile, and did not match the victim's profile.
                                                                    10


statement to police, due to his compromised medical and

emotional state in the hospital.    In the alternative, he

contends that when certain evidentiary issues and errors in the

prosecution's closing are considered in concert with the

spontaneity of the attack, a reduced verdict of murder in the

second degree, pursuant to G. L. c. 278, § 33E, would be more

consonant with justice.    The defendant also maintains that the

stabbing here was not more aggravated or unusual than other

instances of homicide so as to sustain a conviction on the

theory of extreme atrocity or cruelty.    We address each of his

claims in turn.

    a.   Motion to suppress.    The defendant contends that the

statements he made to police should have been suppressed because

he did not knowingly and voluntarily waive his rights, and his

statements were not voluntary, given the physical and emotional

distress he was experiencing at the hospital.    Following an

evidentiary hearing, a Superior Court judge, who was not the

trial judge, denied the motion to suppress.    He found that the

defendant had responded appropriately to the officers'

preliminary questions gauging his alertness, as well as to

questions about his level of pain, his medications, and his

state of orientation.     The judge noted that the defendant also

responded appropriately to more substantive questions, and

evidently understood the circumstances and nature of the
                                                                    11


questioning.11   The motion judge found also that the entirety of

the interview was conducted in a sympathetic and conversational

tone to accommodate the defendant's fragile state.   The judge

determined that the Commonwealth had demonstrated, beyond a

reasonable doubt, that the defendant's physical and mental

condition did not negate his ability knowingly and voluntarily

to waive his rights, or to provide a statement to police.

     "In reviewing a decision on a motion to suppress, we accept

the judge's subsidiary findings absent clear error, but conduct

an independent review of [his or her] ultimate findings and

conclusions of law" (quotation and citation omitted).    See

Commonwealth v. Jones-Pannell, 472 Mass. 429, 431 (2015).      We

defer to the judge's determination of the weight and credibility

to be given to oral testimony presented at a motion hearing, but

we may independently review the documentary evidence before the

judge.    See Commonwealth v. Tremblay, 480 Mass. 645, 655 (2018).

     Where, as here, a defendant makes statements to police

during a custodial interrogation, the Commonwealth bears the


     11As to the nature of the questioning, the motion judge
also found that the defendant was able to detail the dispute
with his boyfriend, the stabbing, and the suicide attempt. He
also made statements attempting to minimize his culpability,
including repeatedly noting that he suffered from mental
illnesses and had "blacked out" during the stabbings. See
Commonwealth v. Tremblay, 480 Mass. 645, 656-658 (2018)
(defendant was responsive to police questions and even minimized
his culpability, leading to conclusion that statements were
voluntarily given).
                                                                    12


burden of proving, beyond a reasonable doubt, that the

defendant's waiver of his or her Miranda rights was "voluntary,

knowing, and intelligent."12   See Commonwealth v. Clarke, 461

Mass. 336, 342 (2012); Commonwealth v. Gaboriault, 439 Mass. 84,

89 (2003).   The Commonwealth also must show that any statement

made after a waiver was voluntary, as a product of the

defendant's "rational intellect and free will."    See

Commonwealth v. Hoose, 467 Mass. 395, 403 (2014).   "Although we

inquire separately into the voluntariness of the defendant's

waiver of Miranda rights and the voluntariness of the

statements, both inquiries require us to examine the totality of

the circumstances surrounding the making of the statements to

ensure that the defendant's will was not overborne."     Id.

Relevant factors in this analysis include the manner in which

the interrogation is conducted, whether Miranda warnings were

given, the defendant's physical and mental condition, and the

defendant's individual characteristics, such as age, education,

intelligence, and emotional stability.   See id.   The court will

indulge all "reasonable presumption[s] against waiver."

Commonwealth v. Bradshaw, 385 Mass. 244, 267 (1982).




     12It is undisputed that the defendant was in custody for
purposes of Miranda v. Arizona, 384 U.S. 436, 451 (1966). See
generally Commonwealth v. Groome, 435 Mass. 201, 211-212 (2001).
                                                                  13


    We discern no error in the motion judge's findings that the

defendant's mental capacities and rational intellect were not

impaired to such a degree as to render his waiver or statements

involuntary.   Although statements that are "attributable in

large measure to a defendant's debilitated condition" are not

considered to be voluntarily made (citation omitted), see

Commonwealth v. Waweru, 480 Mass. 173, 180 (2018), "[t]he fact

that a defendant may have been in a disturbed emotional state,

or even suicidal, does not automatically make statements

involuntary," see Commonwealth v. LeBlanc, 433 Mass. 549, 555

(2001).   Indeed, we repeatedly have held that a defendant who is

suffering from emotional or physical distress still may provide

voluntary statements so long as he or she demonstrates an

intelligent comprehension of his or her Miranda rights and of

the circumstances.   See, e.g., Commonwealth v. Bell, 473 Mass.

131, 141-142 (2015), cert. denied, 136 S. Ct. 2467 (2016)

(statements made by defendant were voluntary despite significant

burns and intoxication because he "demonstrated awareness of the

situation at the scene . . . and did not show any great

confusion"); Commonwealth v. Clark, 432 Mass. 1, 11, 12-13

(2000) (statements made by defendant shortly after he sustained
                                                                  14


gunshot wound to head were voluntary, given evidence that he had

been "alert and oriented").13

     Similarly, here, the defendant was not demonstrating

confusion or otherwise "acting irrationally [during the

interrogation]" while speaking with police (citation omitted).

See Commonwealth v. McNulty, 458 Mass. 305, 328 (2010).

Although the defendant was suffering from physical and emotional

injuries, the motion judge found that any medications he took

for those conditions or for his anxiety and depression did not

hinder his ability to think clearly.   See Waweru, 480 Mass.

at 176-177, 181 (despite defendant's suicide attempt after

stabbing victim, his statements to psychiatrist and police were

voluntary, as he understood their questions and responded

appropriately); Bell, 473 Mass. at 142 (relevant evidence is

suspect's "rational understanding of the situation and a




     13The defendant would have us distinguish his case from
others concerning an injured suspect's statement, on the ground
that police did not know whether the defendant was taking
medication, or otherwise presented with a condition that might
hinder his ability to think clearly, because the defendant's
treatment providers had refused to give police access to his
medical records. As the Health Insurance Portability and
Accountability Act, 42 U.S.C. § 1320d-6, prevents medical
professionals from disclosing a patient's medical records,
police are unable, in many instances, to ascertain a defendant's
medical information. We have not adopted an approach that looks
solely at one such factor, and decline to do so today. See
Commonwealth v. Hoose, 467 Mass. 395, 403 (2014) (requiring us
to examine "totality of the circumstances" in voluntariness
inquiry).
                                                                     15


voluntary decision to speak to police").     Because the

defendant's waiver of rights and his statements to police were

knowing and voluntary, we discern no error in the denial of his

motion to suppress.

    b.   Relief under G. L. c. 278, § 33E.     With respect to the

theory of deliberate premeditation, the defendant challenges

testimony from Bianca and Valentin about the statements he made

as he stabbed the victim.     He also contends that the prosecutor

argued facts not in evidence and misstated the law regarding

issues that went to the heart of the defense.     The defendant

maintains that, in light of the spontaneity of the attack, the

evidence of deliberate premeditation was so "tainted" that a

verdict on this theory cannot stand.    See Commonwealth v. Glass,

401 Mass. 799, 802 n.2 (1988) (even where evidence of

premeditation is sufficient, it nonetheless may be "so tainted

by the error that it created a substantial likelihood of a

miscarriage of justice").   In this regard, as far as we can

tell, the defendant posits that the cumulative effect of the

issues warrants the exercise of our extraordinary authority

under G. L. c. 278, § 33E, to reduce the verdict to murder in

the second degree.

    i.   Witness testimony.    The defendant argues that Bianca's

testimony about his statement to the victim ("I told you I was

going to kill you") constituted inadmissible hearsay.      He also
                                                                     16


claims that, because Valentin was substantially impeached with

her omission of the defendant's statement in her report to

police and to the grand jury, Valentin's trial testimony should

be given no weight.   Because neither statement was objected to

at trial, we review for a substantial likelihood of a

miscarriage of justice.   See Commonwealth v. Seino, 479 Mass.

463, 470 (2018).

    In regard to Bianca's testimony, the defendant contends

that it constitutes impermissible hearsay because his statements

were relayed to Bianca, who does not speak Spanish fluently,

through her mother, who does.     In general, "evidence based on a

chain of statements is admissible only if each out-of-court

assertion falls within an exception to the hearsay rule."

Commonwealth v. Alcantara, 471 Mass. 550, 558 (2015), quoting

Commonwealth v. McDonough, 400 Mass. 639, 643 n.8 (1987).     See

Mass. G. Evid. § 805 (2019) (statements of multiple out-of-court

declarants are admissible only if each statement falls within

established hearsay exception).

    Each of the statements conveyed in the chain at issue here

falls within an exception to the hearsay rule and therefore is

admissible.   First, the defendant's statements are not

considered hearsay.   See Commonwealth v. Bright, 463 Mass. 421,

426 n.8 (2012) (admissions of party opponent are not considered

hearsay).   Second, Bianca testified that, although her mother
                                                                     17


told her what the defendant had said, she had heard and

understood portions of the defendant's statement in Spanish

before her mother translated it.14   Insofar as Valentin relayed

the rest of the defendant's statement to Bianca, it was

nonetheless admissible under the spontaneous or excited

utterance exception to the rule against hearsay.   See Mass.

G. Evid. § 803(2) (2019) (spontaneous utterance if event is

"sufficiently startling to render inoperative the normal

reflective thought processes of the observer, and . . . the

declarant's statement was a spontaneous reaction to the

occurrence").   Indeed, both women were percipient witnesses to

the stabbing, relaying startling information to the 911

operator, and fled the apartment in fear for their lives.      Cf.

Alcantara, 471 Mass. at 558 (statements made on 911 call,

conveying information relayed by different percipient witness,

were admissible as excited utterances).

     Moreover, we are unpersuaded by the contention that,

because Valentin was impeached with a prior inconsistent

statement or omission, no weight should be given to her trial

testimony.   Where trial counsel carefully pursued and developed

the inconsistencies in her testimony during cross-examination,




     14Specifically, Bianca testified that she understood the
Spanish words for "kill you," and that the word "motherfucker"
was uttered in English.
                                                                  18


the credibility of her statements was a matter properly reserved

for the jury.   See, e.g., Commonwealth v. Cannon, 449 Mass. 462,

469 n.17 (2007) (credibility of witness's statement is province

of fact finder); Commonwealth v. Triplett, 398 Mass. 561, 567

(1986) (fact finder must determine weight and credibility of

testimony).15   We thus discern no substantial likelihood of a

miscarriage of justice stemming from the admission of, or weight

given to, either witness's testimony.

     ii.   Prosecutor's closing argument.   The defendant

challenges the propriety of the prosecutor's closing argument in

two respects.   First, he contends that, by speculating about the

defendant's state of mind when he closed the bedroom door, the

prosecutor argued facts that were not supported by the evidence,

and he attempted to negate the defendant's statement that he had

"lost it" with an argument about premeditated calculation.     The

defendant further argues that the prosecutor misstated the




     15Although the defendant does not raise the issue, we
conclude that trial counsel's failure to further impeach
Valentin with the omission of the defendant's statement, "I told
you I was going to kill you," in her second statement to police
did not amount to ineffective assistance of counsel. Trial
counsel impeached Valentin with this omission from her grand
jury testimony, as well as through another witness, the
investigating officer, who testified that if Valentin had made
such a claim, he likely would have included it in his police
report. See Commonwealth v. Fisher, 433 Mass. 340, 357 (2001)
(counsel not ineffective in failing to impeach witness with
prior inconsistent statement where witness already was impeached
through other means).
                                                                    19


applicable law by repeatedly telling the jury that sadness,

anger, hurt, and frustration do not create "justification" for

murder.    The defendant contends that the repeated use of the

word "justification" implied that he was required to demonstrate

a justification for the killing in order to succeed in his

defense.   Because there was no objection to either statement, we

review for a substantial likelihood of a miscarriage of justice.

See Seino, 479 Mass. at 470.

    A prosecutor may not "misstate the evidence or refer to

facts not in evidence," and may not play "on the jury's sympathy

or emotions, or comment on the consequences of a verdict"

(citation omitted).    See Commonwealth v. Carriere, 470 Mass. 1,

19 (2014).   A prosecutor may, however, argue zealously "for a

conviction based on the evidence and on inferences that may

reasonably be drawn from the evidence."    See id., quoting

Commonwealth v. Kozec, 399 Mass. 514, 516 (1987).    "Remarks made

during closing arguments are considered in the context of the

entire argument, and in light of the judge's instructions to the

jury and the evidence at trial."   Commonwealth v.

Viriyahiranpaiboon, 412 Mass. 224, 231 (1992).   "The absence of

an objection at trial may be viewed as 'some indication that the

tone [and] manner . . . of the now challenged aspects of the

prosecutor's argument were not unfairly prejudicial.'"

Carriere, supra, quoting Commonwealth v. Mello, 420 Mass. 375,
                                                                    20


380 (1995).    Moreover, "[i]nstructions may mitigate any

prejudice in the final argument."    See Carriere, supra, quoting

Kozec, supra at 517.

    First, the defendant claims that the prosecutor

mischaracterized his statements to police.    In this regard, the

prosecutor argued:

    "And [the defendant] walked back into that bedroom. He
    says he was in a rage, but he thought about it enough, he
    closed the door behind him. He even told the police that
    he closed the door behind him because he didn't want the
    police to think that [Valentin] and Bianca were just
    watching him as he did this. He closed the door behind
    him. And that's when he attacked [the victim]."

As best we can tell, the defendant takes issue with the portion

of that statement discussing his state of mind as he closed the

door, especially because it negated the defendant's earlier

statement in which he said he had blacked out in a rage.     The

prosecutor's argument, however, is a fair inference drawn from

the evidence at trial.    See Carriere, 470 Mass. at 22

(prosecutor may argue reasonable inferences grounded in

evidence).    In fact, Valentin and Bianca both testified that the

defendant walked past them and closed the door behind him before

stabbing the victim.     The defendant also told police, "Obviously

I closed the doors when it happened."     Although perhaps

hyperbolic, as the prosecutor surely could not have known what

the defendant was thinking as he closed the door, the

prosecutor's remarks did not cross the line between fair and
                                                                  21


improper argument in light of the evidence presented at trial.

Even if it were not a fair inference, the judge properly

instructed the jury on the role of closing arguments, the

reasonable inferences the jurors may draw from evidence at

trial, and their role as the sole finders of fact.16   See id. at

19.   Were there any question about a misstep in the prosecutor's

statements, it did not create a substantial likelihood of a

miscarriage of justice.   See id.; Mello, 420 Mass. at 380.

      Next, the defendant asserts that the prosecutor misstated

the law of voluntary manslaughter and mitigating circumstances

in closing, when he repeatedly used the word "justification."

In this regard, the prosecutor argued:

      "It's not unusual in a breakup that you are scared or
      angry or frightened. But those things, ladies and
      gentlemen, are not mitigation. They are not a
      justification for what the defendant did. They are
      not an excuse to commit murder. . . . [U]nhappiness
      is not a justification for murder. Sadness is not a
      justification for murder. . . . Nobody wants to see
      somebody that they loved walk out the door. But that
      is not a justification for killing somebody. . . . A
      broken heart is not justification for murder."

We agree that the repeated use of the word "justification"

throughout the prosecutor's closing was more than just an

exercise in searching for a synonym for mitigation; it



       Moreover, prior to closing arguments, the judge told the
      16

jury: "I always instruct jurors, do not take notes on the
closing arguments of counsel. And why do I tell you that? Any
ideas?" A juror promptly responded that it was because a
closing argument "is not evidence."
                                                                   22


improperly suggested to the jury that the defendant was required

to demonstrate justification for killing the victim.      Apart from

being colloquially inapposite, the two words have distinct

meanings in the law.   See Commonwealth v. Glover, 459 Mass. 836,

842 (2011) (noting difference between justification defense,

which could result in acquittal, and mitigation defense, such as

heat of passion, which at best yields conviction of lesser

offense of voluntary manslaughter).

     Notwithstanding the inappropriate nature of these remarks,

the judge properly instructed the jury on the law of mitigation

and voluntary manslaughter in his final charge, as well as the

Commonwealth's burden of proof in these regards.    See

Commonwealth v. Morales, 461 Mass. 765, 784-785 (2012)

(prosecutor's misstatement of law was error, but judge's

instructions rendered error harmless).    In light of these

instructions, which we must presume were heeded, see id. at 784,

we conclude that the prosecutor's misstatements did not create a

substantial likelihood of a miscarriage of justice.

     iii.   Premeditation.   The defendant contends also that

there was no evidence of a plan to kill here, such that a

conviction of murder in the second degree would be more

consonant with justice.17    In determining whether a conviction of


     17The defendant also contends that the trial judge abused
his discretion in denying a motion to reduce the verdict
                                                                     23


murder in the first degree is consonant with justice, "a primary

consideration . . . is whether the killing reflects spontaneity

rather than premeditation" (quotations and citation omitted).

See Commonwealth v. Fernandez, 480 Mass. 334, 344 (2018).      "In

order to prove deliberate premeditation, the Commonwealth must

show that 'the plan to kill was formed after deliberation and

reflection.'"    Id., quoting Commonwealth v. Bolling, 462 Mass.

440, 446 (2012).    Although no particular length of time is

required, "the Commonwealth must demonstrate that the defendant

had the opportunity to reflect, however brief," before making a

decision to kill.   See Fernandez, supra at 345 (noting that key

is "sequence of the thought process rather than the time which

is taken to think" [citation omitted]).    As each case depends on

its own particular set of facts, no single factor is

determinative.   Id.   See Commonwealth v. Colleran, 452 Mass.

417, 431-432 (2008) (setting forth range of factors to

consider).

    This case, however, does not suggest plain spontaneity or

tainted premeditation.    Rather, during a quarrel with his long-

time boyfriend, the defendant left the bedroom, walked into the




pursuant to Mass. R. Crim. P. 25 (b) (2), as amended, 420 Mass.
1502 (1995). For many of the same reasons discussed, we discern
no abuse of discretion in the motion judge's decision to deny
the defendant's motion to reduce the verdict. See Commonwealth
v. Perez, 477 Mass. 677, 681-682 (2017).
                                                                      24


kitchen, waited approximately ninety seconds, picked up a knife,

and returned to the bedroom, closing the door behind him before

stabbing his partner to death.    Cf. Fernandez, 480 Mass. at 345

(no spontaneity where defendant briefly left scene and returned

with weapon to kill victim); Commonwealth v. Watkins, 373 Mass.

849, 852 (1977) (evidence that defendant, after quarrel with

victim, went to kitchen, picked up knife, and returned to stab

victim sufficient to sustain conviction of murder in first

degree).   On these facts, we discern no evidence of spontaneity

or "tainted" premeditation that, in light of the combined weight

of other purported errors, warrants the exercise of our

extraordinary authority to reduce the verdict under G. L.

c. 278, § 33E.

    c.     Extreme atrocity or cruelty.   In regard to the second

theory on which his conviction rests, the defendant contends

that the killing in this case was not extremely atrocious or

cruel because he did not take pleasure in the victim's

suffering.   He also points to data indicating that stabbings are

not a particularly "extreme" or unusual method of homicide;

indeed, the use of a stabbing or cutting instrument is the

second most common form of homicide in the United States,

following firearms.   See generally United States Department of

Justice, Crime in the United States:      Murder by State, Types of

Weapons, 2015, https://ucr.fbi.gov/crime-in-the-u.s/2015/crime-
                                                                     25


in-the-u.s.-2015/tables/table-20 [https://perma.cc/KH7N-TG3K].

As stabbings are so common, the defendant cautions that the

court should avoid sweeping every death by stabbing into the

category of murder in the first degree on a theory of extreme

atrocity or cruelty.     Although the defendant is correct that a

killing by stabbing does not necessarily surpass the ordinary

cruelty inherent in the taking of a human life, the evidence in

this case demonstrated extreme atrocity or cruelty.

    In determining whether a killing was committed with extreme

atrocity or cruelty, we look to a set of well-established

factors.     See Commonwealth v. Cunneen, 389 Mass. 216, 227

(1983).    These include "indifference to or taking pleasure in

the victim's suffering, consciousness and degree of suffering of

the victim, extent of physical injuries, number of blows, manner

and force with which delivered, instrument employed, and

disproportion between the means needed to cause death and those

employed."    Id.

    Here, the defendant stabbed the victim thirteen times,

including inflicting wounds through his head and his chest,

which caused the victim's lungs to collapse and fill with blood.

One of the wounds was more than seven inches deep.    The victim's

death was not instantaneous, and he suffered several defensive

wounds.    He also called out for help while he was being stabbed,

and begged the defendant to stop.     Moreover, Valentin attempted
                                                                  26


to intervene, but, despite her best efforts, the defendant

forcefully pushed her aside and continued stabbing the victim.

Given the number of blows, the manner of attack, the size of the

butcher's knife, and the medical expert's opinion concerning the

likely degree of suffering on the part of the victim, we

conclude that there was sufficient evidence to support the

theory of extreme atrocity or cruelty in this case.     Compare

Commonwealth v. Young, 461 Mass. 198, 204 (2012) (defendant

stabbed victim four times and inflicted eight superficial cuts;

victim experienced conscious suffering before his death).

    Finally, pursuant to our duty, we have carefully reviewed

the record and see no other cause to exercise our extraordinary

power to grant relief under G. L. c. 278, § 33E.

                                   Judgment affirmed.